Citation Nr: 1032367	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-12 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.   Entitlement to service connection for lumbar disc 
herniation.

3.  Entitlement to service connection for a left knee disorder

4.  Entitlement to service connection for a right knee disorder

5.  Entitlement to an increased rating for lumbosacral strain, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975, 
from July 1977 to October 1978, and from June 1981 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 1996 and November 
2002 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas, and the VA Special Processing 
Unit, respectively.  The March 1996 rating decision determined, 
in pertinent part, that new and material evidence had not been 
received to reopen claims for service connection for a right 
shoulder and a right knee condition.  The November 2002 VA 
Special Processing Unit rating decision determined, in pertinent 
part, that new and material evidence had not been received to 
reopen claims for service connection for: lumbar disc herniation; 
a left knee disorder; and, an acquired psychiatric disorder.  The 
November 2002 rating decision also denied increased ratings for 
lumbosacral strain and for pseudofolliculitis barbae (PFB) with 
tinea cruris. 

When the case was last before the Board, the Board granted 
reopening of the service connection claims for right shoulder 
disability, lumbar disc herniation, and bilateral knee disorders.  
The Board also denied reopening the previously denied claims of 
service connection for an acquired psychiatric disorder and 
granted an increased rating for PFB with tinea cruris.  As such, 
the only issues left before the Board are those listed on the 
title page of this decision.

The issues of entitlement to service connection for lumbar disc 
herniation, a left knee disorder, and a right knee disorder, and 
entitlement to an increased rating for lumbosacral strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right shoulder complaints in service were acute and 
transitory; the current right shoulder disorder was not present 
in the year following the Veteran's discharge from active service 
and is not etiologically related to active service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred or aggravated during 
active service, and the incurrence or aggravation of a right 
shoulder disorder during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2008, November 
2008, and September 2009, the RO and the Appeals Management 
Center provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additionally, the 
March and November 2008 notice letters informed the Veteran as to 
disability ratings and effective dates.

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice did 
not comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in October 
2009, after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify has 
been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, private medical evidence, and records associated with a 
disability determination by the Social Security Administration 
(SSA).  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran, 
his wife, and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its August 
2007 remand with regard to the service connection claim for a 
right shoulder disorder.  Specifically, the August 2007 Board 
remand instructed the RO to send the Veteran a letter in 
compliance with the VCAA and Dingess, supra.  In addition, the RO 
also was to provide the Veteran with an orthopedic/neurological 
examination to determine, inter alia, the nature, extent, and 
etiology of his right shoulder disability.  The Board finds that 
the RO has complied with the Board's instructions and that the 
March and November 2008 notice letters and the January and 
October 2009 VA examination reports substantially comply with the 
Board's August 2007 remand directives with respect to the issue 
decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, a veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that service connection for a right shoulder 
disorder is warranted because it was incurred during service.

The service treatment records note a right shoulder injury in 
June 1982 due to a fall, which resulted in a soft tissue injury.  
During his March 1983 separation examination, the Veteran 
completed a medical history questionnaire and checked "yes" to 
having swollen or painful joints and painful or trick shoulder.  
The examiner did not address this complaint, however.  Upon 
separation, the Veteran immediately applied for service 
connection for a right shoulder disorder.

In December 1984, a VA examiner offered a diagnosis of residuals 
of a right shoulder contusion and degenerative osteoarthritis.  
In June 1987, the Veteran testified that his right shoulder had 
been painful ever since an in-service injury.

An August 1993 VA X-ray suggests degenerative joint disease or 
cuff tears.  A September 1993 VA orthopedic consultation report 
notes "right impingement shoulder syndrome."  A September 1993 VA 
orthopedic compensation examination report contains diagnoses of 
right shoulder subacromial bursitis and right shoulder adhesive 
capsulitis.

A February 2005 VA X-ray study of the shoulders revealed no 
fractures or bony destructive changes.  The joint spaces were 
normal and there was no soft tissue calcification.  The 
subacromial spaces were normal.  There was no change in 
appearance of the right shoulder.

An August 2005 VA examination report notes that the Veteran 
complained of right shoulder pain that has been ongoing for two 
years.  X-ray studies of the right shoulder from August 2005 
showed no evidence of glenohumeral osteoarthritis.  The 
impression was right shoulder impingement.  The examiner opined 
that the right shoulder pain is less likely than not related from 
the Veteran's military service.  The examiner based the opinion 
on the fact that the Veteran's military service was 20 years ago 
and the shoulder pain has only been ongoing for two years.

A January 2009 VA examination report notes that the Veteran 
complained of bilateral shoulder pain that is stable.  He takes 
Tramadol for the condition and he achieves good results with the 
medication.  X-ray studies of the shoulders were unremarkable 
except for minor degenerative changes of the acromioclavicular 
joints.  The diagnosis rendered was right shoulder 
contusion/strain, resolved.  Also diagnosed was age-related mild 
degenerative changes in both shoulders.  The examiner opined that 
the Veteran's inservice shoulder injury was a soft tissue injury 
that resolved without disability.  The examiner also noted that 
the Veteran worked after service as a mail carrier.  The examiner 
opined that the mild degenerative changes of both shoulder joints 
are not at least as likely as not related to military service.  
The examiner also opined that the mild degenerative changes of 
the shoulders did not have its onset within a year of service 
separation.  Instead, the examiner opined that the shoulder 
diagnosis was age related.  

After review of the evidence of record, the Board finds that 
service connection for a right shoulder disability is not 
warranted.  In this regard, the Board notes that although there 
was a right shoulder soft tissue injury in service and the 
Veteran marked that he had trick shoulder at separation, the 
current diagnosis of mild degenerative joint disease of the right 
shoulder is unrelated to military service, to include the 
inservice soft tissue injury.  The only medical opinion on point 
is against the claim, and it provides an alternate theory of the 
etiology of the shoulder disability, namely that it is age 
related.  The fact that both shoulders have the diagnosis of 
degenerative joint disease serves to underscore the basis of the 
January 2009 VA examiner's opinion.

The Board finds that the evidence linking a right shoulder 
disability to service is limited to the Veteran's own statements.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced right shoulder 
symptoms since military service, the evidence fails to support 
his recollections.  As noted above, service treatment records 
make mention of a shoulder injury in 1982, which the Veteran 
filed a claim for service connection shortly after service.  
However, there are years during which there are no shoulder 
complaints or findings, and the current diagnosis of degenerative 
joint disease of both shoulders has been determined to be age 
related.  Moreover, at the August 2005 VA examination, the 
Veteran reported only having had shoulder pain for two years.  
Finally, there is no opinion linking this condition to military 
service.  In light of these circumstances, the presumption of in-
service incurrence is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  

Therefore, service connection for a right shoulder disorder is 
denied.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.



ORDER

Service connection for a right shoulder disorder is denied.


REMAND

The record reflects that the Veteran has claimed entitlement to 
service connection for right and left knee disabilities, to 
include as secondary to his service-connected lumbosacral strain.  
Notably, a November 2002 VA Form 119 and the November 2002 rating 
decision on appeal both note the Veteran's secondary theory of 
entitlement.  Additionally, based upon the March 2005 VA 
examiner's comment (noted in the prior August 2007 Board remand), 
the Board notes that the Veteran's claim for entitlement to 
service connection for lumbar disc herniation is also based upon 
a secondary theory of entitlement.

With regard to the Veterans Claims Assistance Act of 2000 (VCAA), 
the notice letters sent to the Veteran in December 2003, February 
2005, March 2008, and November 2008 are insufficient.  The AOJ 
should send the Veteran a VCAA notice letter notifying him and 
his representative of the requirements to establish secondary 
service connection for a right knee disorder, a left knee 
disorder, and lumbar disc herniation on the premise that each is 
proximately due to, the result of, or chronically aggravated by 
his service-connected lumbosacral strain.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

A remand in this case is also necessary in order to properly 
develop the secondary service connection theories.  Regarding the 
claim for service connection for lumbar disc herniation, although 
a VA examination with opinion was requested by the August 2007 
Board remand, and such opinion was obtained (in the January 2009 
VA examination report), the opinion is inadequate because it 
fails to address whether the lumbar disc herniation is aggravated 
by the service-connected lumbosacral strain.  Moreover, a remand 
is necessary in order to obtain a VA medical opinion regarding 
whether it is at least as likely as not that the right and/or 
left knee disabilities are caused or aggravated by the service-
connected lumbosacral strain.

Additionally, a decision on the claim for an increased rating for 
lumbosacral strain would be premature at this time and must be 
deferred pending the outcome of the appeal for service connection 
for lumbar disc herniation. The Board may not decide a claim 
where that claim is "inextricably intertwined" with another claim 
which was undecided and pending before VA.  Harris v. Derwinski, 
1 Vet.App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that complies with the case of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  This 
letter should specifically advise him about 
the elements to establish secondary service 
connection.

2.  Obtain copies of all of the Veteran's VA 
medical records dating from July 2005 to the 
present for treatment for his bilateral knee 
disabilities and lumbar disc herniation, and 
associate them with the claims files.

3.  Send the claims files, to include a copy 
of this remand, to the VA examiner who 
conducted the January 2009 VA examination in 
order to obtain the following opinions:

Is it at least as likely as not that the 
Veteran's lumbar disc herniation is 
aggravated by his service-connected 
lumbosacral strain.

Is it at least as likely as not that the 
right and/or left knee disorder is caused or 
aggravated by the service-connected 
lumbosacral strain.

If any disability is found to be aggravated 
by the service-connected lumbosacral strain, 
the examiner should quantify the degree of 
aggravation, if possible.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

If the January 2009 VA examiner is 
unavailable, another qualified examiner should 
be requested to provide the same opinion.  If 
a new VA examination needs to be conducted in 
order to obtain such an opinion, then one 
should be scheduled.  All indicated tests and 
studies should be undertaken.  Following a 
review of the relevant evidence in the claims 
folder and the clinical evaluation, the new 
examiner should answer the above questions.

4.  Readjudicate the Veteran's claims for an 
increased rating for lumbosacral strain and 
service connection for lumbar disc 
herniation, a left knee disorder, and a right 
knee disorder, including as secondary to the 
service-connected lumbosacral strain, taking 
into consideration the VA medical opinions 
and any additional evidence received since 
the October 2009 supplemental statement of 
the case (SSOC).  Adjudication of the service 
connection claims should consider the 
applicability of 38 C.F.R. § 3.310(a) (2009) 
and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
send him and his representative another SSOC 
and give them an opportunity to respond 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


